
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


EMPLOYMENT AGREEMENT

        EMPLOYMENT AGREEMENT made and entered into as of the 1st day of October,
2002, by and between Aquila, Inc. (the "Company"), a Delaware corporation, and
Richard C. Green, Jr. (the "Executive") (certain capitalized terms used herein
being defined in Section 12).

        WHEREAS, the Executive is currently serving as Chairman of the Company,
and the Company desires to secure the continued employment of the Executive as
Chairman, Chief Executive Officer of the Company in accordance herewith;

        WHEREAS, the Executive is willing to commit himself to be employed by
the Company on the terms and conditions herein set forth and thus to forego
opportunities elsewhere; and

        WHEREAS, the parties desire to enter into this Agreement, as of the
Effective Date, setting forth the terms and conditions for the employment
relationship of the Executive with the Company during the Employment Period.

        NOW, THEREFORE, IN CONSIDERATION of the mutual premises, covenants and
agreements set forth below, it is hereby agreed as follows:

1.Employment and Term.

        (a)    Employment. The Company agrees to employ the Executive, and the
Executive agrees to be employed by the Company, in accordance with the terms and
provisions of this Agreement during the Employment Period.

        (b)    Term. The term of this Agreement shall commence as of the date
hereof (the "Effective Date") and, subject to earlier termination pursuant to
Section 4, shall continue until the date that is the third anniversary of the
Effective Date (the "Initial Term"); provided, however, that on each anniversary
of the Effective Date the term of this Agreement shall automatically be extended
by one year (the Initial Term and each such three-year period commencing after
each such anniversary, subject to such earlier termination, the "Employment
Period"), unless at least sixty days prior to such anniversary the Company or
the Executive shall have given written notice that this Agreement shall not be
extended, in which case the Employment Period shall terminate on the date that
is two years following such anniversary.

2.Duties and Powers of Executive.

        (a)    Position; Location. During the Employment Period, the Board shall
use its best efforts to elect the Executive as Chairman of the Board and the
Executive shall serve as Chairman of the Board (if so elected) and as Chief
Executive Officer and President of the Company and perform such duties and
services appertaining to such positions as reasonably directed by the Board. The
Executive's services shall be performed primarily at the Company's headquarters
which shall be located in the Kansas City metropolitan area.

        (b)    Board Membership. The Executive is currently a member of the
Board, and the Board shall propose the Executive for re-election to the Board
throughout the Employment Period.

        (c)    Attention. During the Employment Period, and excluding any
periods of vacation and sick leave to which the Executive is entitled, the
Executive shall devote reasonable attention and time during normal business
hours to the business and affairs of the Company and, to the extent necessary to
discharge the responsibilities assigned to the Executive under this Agreement,
shall use his reasonable best efforts to carry out such responsibilities
faithfully and efficiently. It shall not be considered a violation of the
foregoing for the Executive to serve on corporate, industry, civic or charitable
boards or committees, so long as such activities do not significantly interfere

1

--------------------------------------------------------------------------------




with the performance of the Executive's responsibilities as an employee of the
Company in accordance with this Agreement.

3.Compensation. The Executive shall receive the following compensation for his
services hereunder to the Company:

        (a)    Salary. Executive's annual base salary ("Annual Base Salary")
will initially be his annual base salary as in effect immediately prior to the
Effective Date, payable in accordance with the Company's general payroll
practices in effect from time to time. During the Employment Term the Committee
shall review the Annual Base Salary at least annually for possible discretionary
adjustment. Any increase or decrease in the Annual Base Salary shall not serve
to limit or reduce, or to increase, any other obligation of the Company under
this Agreement.

        (b)    Incentive Compensation. During the Employment Period, the
Executive shall participate in the Company's short-term incentive compensation
plans and long-term incentive compensation plans in accordance with the terms
thereof and on the same basis as other senior executive officers of the Company.

        (c)    Retirement and Welfare Benefit Plans. In addition to the benefits
available under Section 3(b), during the Employment Period the Executive shall
be eligible to participate in all other savings, retirement and welfare plans,
practices, policies and programs applicable generally to employees and/or senior
executive officers of the Company and its subsidiaries in accordance with the
terms thereof, except with respect to any benefits under any plan, practice,
policy or program to which the Executive has waived his rights in writing.

        (d)    Insurance. During the Employment Period, the Company shall
provide the Executive with life insurance coverage providing a death benefit to
such beneficiary or beneficiaries as the Executive may designate of three times
his Annual Base Salary.

        (e)    Expenses. The Company shall reimburse the Executive for all
documented expenses, including those for travel and entertainment, properly
incurred by him in the performance of his duties hereunder, subject to any
reasonable policies established from time to time by the Board.

        (f)    Fringe Benefits. During the Employment Period and so long as the
Executive is employed by the Company, he shall be entitled to receive fringe
benefits in accordance with the plans, practices, programs and policies of the
Company from time to time in effect, commensurate with his position and in
accordance with the terms thereof, on the same basis as other senior executive
officers of the Company.

4.Termination of Employment.

        (a)    Death. The Executive's employment shall terminate automatically
upon the Executive's death during the Employment Period.

        (b)    By the Company for Cause. The Company may terminate the
Executive's employment during the Employment Period for Cause.

        (c)    By the Company without Cause. Notwithstanding any other provision
of this Agreement, the Company may terminate the Executive's employment for any
reason other than for Cause during the Employment Period, but only upon the
affirmative vote of two-thirds of the membership of the Board.

        (d)    By the Executive for Good Reason. The Executive may terminate his
employment during the Employment Period for Good Reason.

        (e)    By the Executive without Good Reason. The Executive may terminate
his employment for any reason other than Good Reason during the Employment
Period.

2

--------------------------------------------------------------------------------




        (f)    Notice of Termination. Any termination of Executive's employment
during the Employment Period by the Company for any reason, or by the Executive
for Good Reason, shall be communicated by Notice of Termination to the other
party hereto given in accordance with Section 13(b) of this Agreement. For
purposes of this Agreement, a "Notice of Termination" means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive's
employment under the provision so indicated, and (iii) if the Date of
Termination is other than the date of receipt of such notice, specifies the
termination date (which date shall not be more than 30 days after the giving of
such notice). The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company
hereunder or preclude the Executive or the Company from asserting such fact or
circumstance in enforcing the Executive's or the Company's rights hereunder.

5.Obligations of the Company Upon Certain Events.

        (a)    Right to Certain Awards. (i) In the event that a Change
Separation Event, a Separation Event or other termination of employment occurs
during the Employment Period, Executive shall be entitled to receive from the
Company the relevant benefits as described in Section 5(b), (c) or (d), as the
case may be.

        (ii)    (A) In the event that a Change in Control occurs during the
Employment Period all stock options, stock appreciation rights, restricted
stock, or other awards (collectively, "Awards") then held by Executive pursuant
to the provisions of any of the Company's stock or option plans or any successor
plans (each, a "Stock Plan") shall become immediately vested, nonforfeitable and
exercisable as of the date of the Change in Control and remain exercisable until
the expiration date of such award, any termination of employment
notwithstanding.

        (B)    In the event that a Separation Event occurs during the Employment
Period all Awards held by Executive shall continue to vest as if Executive
continued to be employed and may be exercised, to the extent exercisable,
through, and shall terminate on the earlier of (x) the expiration date of such
Award, any termination of employment notwithstanding, and (y) if applicable, the
third anniversary of the last day of the Employment Period.

        (b)    Benefits upon a Change Separation Event. Executive shall be
entitled to the following benefits upon a Change Separation Event:

        (i)    the Accrued Benefits;

        (ii)    the Accrued Compensation;

        (iii)    the Severance Benefits, payable in a lump sum within 30 days of
the Date of Termination;

        (iv)    the Basic Bonus Amount;

        (v)    the Long-Term Incentive Amount;

        (vi)    except to the extent provided in Section 7(b), the Additional
Benefits; and

        (vii)    the Outplacement Services.

        (c)    Benefits upon a Separation Event. Executive shall be entitled to
the following benefits upon a Constructive or Separation Event:

        (i)    the Accrued Benefits;

3

--------------------------------------------------------------------------------

        (ii)  the Accrued Compensation;

        (iii)  the Severance Benefits, payable in equal installments over the
Payment Period in accordance with the Company's general payroll practices;

        (iv)  the Basic Bonus Amount;

        (v)  the Long-Term Incentive Amount;

        (vi)  except to the extent provided in Section 7(b), the Additional
Benefits; and

(vii)the Outplacement Services.

        (d)    Upon Executive's voluntary termination of employment other than
for Good Reason, or upon termination of the Executive's employment for Cause,
death or Disability, Executive shall be entitled to:

        (i)    the Accrued Compensation; and

        (ii)    the Accrued Benefits.

        6.    Nonexclusivity of Rights. Nothing in this Agreement shall prevent
or limit the Executive's continuing or future participation in any benefit,
plan, program, policy or practice provided by the Company and for which the
Executive may qualify (except with respect to any benefit to which the Executive
has waived his rights in writing), nor shall anything herein limit or otherwise
affect such rights as the Executive may have under any other contract or
agreement entered into after the Effective Date with the Company. Amounts which
are vested benefits or which the Executive is otherwise entitled to receive
under any benefit, plan, policy, practice or program of, or any contract or
agreement entered into with, the Company shall be payable in accordance with
such benefit, plan, policy, practice or program or contract or agreement except
as explicitly modified by this Agreement.

        7.    Full Settlement; Mitigation; Legal Fees; Arbitration. The
Company's obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts (including amounts for damages for breach) payable
to the Executive under any of the provisions of this Agreement and, except as
provided in Section 7(b) hereof, such amounts shall not be reduced whether or
not the Executive obtains other employment.

        (b)    In the event that following the Employment Period the Executive
becomes eligible for health and welfare plan benefits under the plans of another
employer, the Company health and welfare benefits provided as Additional
Benefits under Section 5 hereof shall be secondary.

        (c)    In the event of a Change Separation Event, the Company shall pay
all legal fees, costs of litigation, prejudgment interest, and other expenses
which are reasonably incurred by the Executive as a result of the Company's
refusal to provide any benefits or other amounts payable in accordance herewith,
unless Executive's claim has been determined by a court of competent
jurisdiction to have been frivolous. In addition to the foregoing, the Company
shall reimburse Executive for his legal fees reasonably incurred in the
negotiation of this Agreement in an amount not to exceed $8,000.

        (d)    Executive and the Company agree that if a dispute arises out of
or is related to this Agreement or Executive's employment by the Company, other
than a dispute regarding the obligations under Sections 8 or 9, such dispute
shall, if not earlier resolved by negotiations of the parties, be submitted to
binding arbitration under the Employment Section Rules of the American
Arbitration Association, or the mutually agreed equivalent. Either party may
provide written notice

4

--------------------------------------------------------------------------------




to the other party that the dispute is not able to be resolved by negotiation
and such notifying party shall then contact the American Arbitration Association
for appointment of an arbitrator to resolve such dispute. Any arbitration
hearing shall take place in Kansas City, Missouri. In addition to all other
remedies otherwise available to the Company or Executive, the Company and
Executive shall have the right to injunctive relief to restrain and enjoin any
actual or threatened breach by the other party of any provisions of Sections
7(d), 8 or 9.

        8.    Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret, confidential information,
knowledge or data relating to the Company or any of its affiliated companies,
and their respective businesses, which shall have been obtained by the Executive
during the Executive's employment by the Company or any of its affiliated
companies and that shall not have been or now or hereafter have become public
knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement). During the Employment Period and
thereafter, the Executive shall not, without the prior written consent of the
Company or as may otherwise be required by law or legal process, communicate or
divulge any such information, knowledge or data to anyone other than the Company
and those designated by it.

        9.    Non-Competition and Non-Solicitation. Executive acknowledges that
he will forfeit all rights under this Agreement if, during the Employment
Period, and for a period of three years thereafter: (x) Executive directly or
indirectly, owns, manages, operates, controls, is employed by, performs services
for, consults with, solicits business for, participates in, or is connected with
the ownership, management, operation, or control of any business that is either
directly or indirectly competitive with the products or services of the Company;
or (y) Executive, directly or indirectly, for himself or for any other person,
firm, corporation, partnership, association or other entity, induce employees,
customers or suppliers of the Company or any affiliate thereof, to terminate
their relationships with the Company or attempt to enter into any contractual
arrangement with any employee, former employee, customer or former customer of
the Company or any affiliate thereof.

        10.  Successors.

        (a)    Assignment by Executive. This Agreement is personal to the
Executive and without the prior written consent of the Company shall not be
assignable by the Executive otherwise than by will or the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
the Executive's legal representatives.

        (b)    Successors and Assigns of Company. This Agreement shall inure to
the benefit of and be binding upon the Company, its successors and assigns.

        (c)    Assumption. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, "Company" shall mean the Company as
hereinbefore defined and any successor to its businesses and/or assets as
aforesaid that assumes and agrees to perform this Agreement by operation of law,
or otherwise.

        11.    Certain Tax Reimbursement Payments. (a) Gross-Up Payment.
Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution to or for the benefit of
the Executive whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement (other than any payment under this Section 11) or
otherwise would be subject to the excise tax imposed by Section 4999 of the Code
or a similar section (such payment, a "Change in Control Payment" and such
excise tax on all such Change in Control Payments, together with any interest
and penalties thereon, collectively the "Excise Tax"), then the Executive shall
be entitled to receive an additional payment (a "Gross-Up Payment") in an amount
determined by the Accounting

5

--------------------------------------------------------------------------------

Firm such that after payment by the Executive of any tax thereon the Executive
retains an amount of the Gross-Up Payment equal to the amount of the Excise Tax;
provided, however, that if the aggregate value (as determined under Section 280G
of the Code) of Change in Control Payments is less than 110% of the product of
"3 times" the Executive's "base amount" (as defined in Section 280G(b)(3) of the
Code) (such product, the "Golden Parachute Threshold"), then the Executive shall
not be entitled to any Gross-Up Payment and, instead, the Change in Control
Payments shall be reduced so that their aggregate value (as so determined) is
equal to $1.00 less than the Golden Parachute Threshold.

        For purposes of this Section 11(a), Executive's applicable Federal,
state and local taxes shall be computed at the maximum marginal rates, taking
into account the effect of any loss of personal exemptions resulting from
receipt of the Gross-Up Payment.

        (b)    Determinations. All determinations required to be made under this
Section 11, including whether a Gross-Up Payment is required under
Section 11(a), and the assumptions to be used in determining the Gross-Up
Payment, shall be made by KPMG LLP, or such other firm as the Company may
designate in writing prior to a Change in Control (the "Accounting Firm"), which
shall provide detailed supporting calculations both to the Company and Executive
within twenty business days of the receipt of notice from Executive that there
has been a Change in Control, or such earlier time as is requested by the
Company. In the event that the Accounting Firm is serving as accountant or
auditor for the Person effecting the Change in Control or is otherwise
unavailable, Executive may appoint another nationally recognized accounting firm
to make the determinations required hereunder (which accounting firm shall then
be referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm shall be borne solely by the Company.

        (c)    Subsequent Redeterminations. Executive agrees (unless requested
otherwise by the Company) to use reasonable efforts to contest in good faith any
subsequent determination by the Internal Revenue Service that Executive owes an
amount of Excise Tax greater than the amount determined pursuant to
Section 11(b) provided, that Executive shall be entitled to reimbursement by the
Company of all fees and expenses reasonably incurred by Executive in contesting
such determination. In the event the Internal Revenue Service or any court of
competent jurisdiction determines that Executive owes an amount of Excise Tax
that is either greater or less than the amount previously taken into account and
paid under this Section 11, the Company shall promptly reimburse Executive, or
Executive shall promptly reimburse the Company, as the case may be, the amount
of such excess or shortfall. In the case of any payment that the Company is
required to make to Executive pursuant to the preceding sentence (a "Later
Payment"), the Company shall also reimburse Executive an additional amount such
that after payment by Executive of all of Executive's applicable Federal, state
and local taxes, including any interest and penalties assessed by any taxing
authority, on such additional amount, Executive will retain an amount equal to
the total of Executive's applicable Federal, state and local taxes, including
any interest and penalties assessed by any taxing authority, arising due to the
Later Payment. In the case of any reimbursement of Excise Tax that Executive is
required to make to the Company pursuant to the second sentence of this
Section 11(c), Executive shall also reimburse the Company the amount of any
additional payment received by Executive from the Company in respect of
applicable Federal, state and local taxes on such repaid Excise Tax, to the
extent Executive is entitled to a refund of (or has not yet paid) such Federal,
state or local taxes.

        12.    Certain Definitions.

        "Accounting Firm" has the meaning accorded such term in Section 11
hereof.

        "Accrued Benefits" means any benefits earned or accrued by Executive for
the period through and including the Date of Termination under any employee
benefit plans and arrangements maintained by the Company, in accordance with the
terms of such plans and arrangements, except as modified herein, including,
without limitation, his accrued and vested benefits under the Company's
qualified and non-qualified pension and retirement plans.

6

--------------------------------------------------------------------------------


        "Accrued Compensation" means a lump sum in cash payable within 30 days
after the Date of Termination in an amount equal to Executive's earned but
unpaid Annual Base Salary and other earned but unpaid cash entitlements for the
period through and including the Date of Termination, including any previously
deferred cash compensation, unused earned and accrued vacation pay and
unreimbursed documented business expenses.

        "Additional Benefits" means continued participation in the Company's
Medical Plans for three years following the Date of Termination on the terms and
conditions in effect immediately prior to such Date.

        "Affiliate" and "Associate" have the respective meanings accorded to
such terms in Rule 12b-2 under the Exchange Act as in effect on the Effective
Date.

        "Annual Base Salary" has the meaning accorded such term in Section 3
hereof.

        "Awards" has the meaning accorded such term in Section 5 hereof.

        "Award Termination Date" has the meaning accorded such term in Section 5
hereof.

        "Basic Bonus Amount" means an amount payable within 30 days after the
Date of Termination, equal to Executive's target annual bonus opportunity for
the year in which Executive's employment terminates times a fraction, the
numerator of which is the number of days in such year ending on the Date of
Termination and the denominator of which is 365.

        "Beneficial Ownership". A Person shall be deemed the "Beneficial Owner"
of, and shall be deemed to "beneficially own" securities pursuant to Rule 13d-3
under the Exchange Act as in effect on the Effective Date.

        "Board" means the Board of Directors of the Company.

        "Cause" means Executive's:

        (i)    conviction of a (x) felony or (y) crime involving, fraud or
dishonesty;

        (ii)    material failure to perform substantially all of his duties;

        (iii)  willful misconduct in the performance of his duties; or any

        (iv)  material breach of the Employment Agreement by the executive;

provided, however, in the case of (ii)-(iv) Executive shall be entitled to prior
written notice of any such breach and the opportunity to cure or rebut any such
breach during the 30 days following such notice.

        "Change in Control" means, and shall be deemed to have occurred upon any
occurrence of any of the following events:

        (a)    Any Person (other than an Excluded Person) acquires, together
with all Affiliates and Associates of such Person, Beneficial Ownership of
securities representing 20% or more of the combined voting power of the
Securities of the Company entitled to vote for members of the Board the Voting
Stock then outstanding, unless such Person acquires Beneficial Ownership of 20%
or more of the combined voting power of the Voting Stock then outstanding solely
as a result of an acquisition of Voting Stock by the Company which, by reducing
the Voting Stock outstanding, increases the proportionate Voting Stock
beneficially owned by such Person (together with all Affiliates and Associates
of such Person) to 20% or more of the combined voting power of the Voting Stock
then outstanding; provided, that if a Person shall become the Beneficial Owner
of 20% or more of the combined voting power of the Voting Stock then outstanding
by reason of such Voting Stock acquisition by the Company and shall thereafter
become the Beneficial Owner of any additional Voting Stock which causes the
proportionate voting power of Voting Stock beneficially owned by such Person to
increase to 20% or more of the combined voting power of

7

--------------------------------------------------------------------------------

the Voting Stock then outstanding, such Person shall, upon becoming the
Beneficial Owner of such additional Voting Stock, be deemed to have become the
Beneficial Owner of 20% or more of the combined voting power of the Voting Stock
then outstanding other than solely as a result of such Voting Stock acquisition
by the Company;

        (b)    During any period of 36 consecutive months (not including any
period prior to the Effective Date), individuals who at the beginning of such
period constitute the Board (and any new Director, whose election by the Board
or nomination for election by the Company's stockholders was approved by a vote
of at least two-thirds of the Directors then still in office who either were
Directors at the beginning of the period or whose election or nomination for
election was so approved), cease for any reason to constitute a majority of
Directors then constituting the Board;

        (c)    A reorganization, merger or consolidation of the Company is
consummated, in each case, unless, immediately following such reorganization,
merger or consolidation, (i) more than 50% of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
reorganization, merger or consolidation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners of the Voting Stock outstanding immediately prior to such
reorganization, merger or consolidation, (ii) no Person (but excluding for this
purpose any Excluded Person and any Person beneficially owning, immediately
prior to such reorganization, merger or consolidation, directly or indirectly,
20% or more of the voting power of the outstanding Voting Stock) beneficially
owns, directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such reorganization,
merger or consolidation or the combined voting power of the then outstanding
voting securities of such corporation entitled to vote generally in the election
of directors and (iii) at least a majority of the members of the board of
directors of the corporation resulting from such reorganization, merger or
consolidation were members of the Board at the time of the execution of the
initial agreement providing for such reorganization, merger or consolidation; or

        (d)    The shareholders of the Company approve (i) a complete
liquidation or dissolution of the Company or (ii) the sale or other disposition
of more than 50% of all of the assets of the Company, other than to any
corporation with respect to which, immediately following such sale or other
disposition, (A) more than 50% of, respectively, the then outstanding shares of
common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners of the Voting Stock outstanding immediately prior to such sale or other
disposition of assets, (B) no Person (but excluding for this purpose any
Excluded Person and any Person beneficially owning, immediately prior to such
sale or other disposition, directly or indirectly, 20% or more of the voting
power of the outstanding Voting Stock) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of such corporation or the combined voting power of the then outstanding
voting securities of such corporation entitled to vote generally in the election
of directors and (C) at least a majority of the members of the board of
directors of such corporation were members of the Board at the time of the
execution of the initial agreement or action of the Board providing for such
sale or other disposition of assets of the Company.

Notwithstanding the foregoing, in no event shall a "Change in Control" be deemed
to have occurred (i) as a result of the formation of a Holding Company, or
(ii) with respect to Executive, if Executive is part of a "group," within the
meaning of Section 13(d)(3) of the Exchange Act as in effect on the Effective
Date, which consummates the Change in Control transaction. In addition, for
purposes of the definition of "Change in Control" a Person engaged in business
as an underwriter of securities shall

8

--------------------------------------------------------------------------------

not be deemed to be the "Beneficial Owner" of, or to "beneficially own," any
securities acquired through such Person's participation in good faith in a firm
commitment underwriting until the expiration of forty days after the date of
such acquisition.

        "Change in Control Payment" has the meaning accorded such term in
Section 11 hereof.

        "Change Separation Event" means any of the following events:

        (A)    The involuntary termination of Executive's employment by the
Company during the 24-month period following a Change in Control other than
(x) for Cause, or (y) by reason of Executive's death or Disability; or

        (B)    Executive's voluntary termination of employment for Good Reason
during the 24-month period following a Change in Control provided that
Executive's termination occurs within 90 days after the occurrence of the event
constituting Good Reason.

        "Code" means the Internal Revenue Code of 1986, as amended.

        "Committee" means the Compensation Committee of the Board.

        "Company" has the meaning accorded such term in the introductory clause
hereof.

        "Date of Termination" means (i) if the Executive's employment is
terminated by the Company for Cause, or by the Executive for Good Reason, the
date specified in the Notice of Termination in accordance with the requirements
of the applicable reason for such termination, (ii) if the Executive's
employment is terminated by the Company other than for Cause, the Date of
Termination shall be the date on which the Company notifies the Executive of
such termination, (iii) if the Executive's termination is voluntary and without
Good Reason, the Date of Termination shall be the date on which the Executive
notifies the Company of such termination, and (iv) if the Executive's employment
is terminated by reason of death, the Date of Termination shall be the date of
death.

        "Disability" means the Executive's long-term disability as determined
under the Disability Plan.

        "Disability Plan" means the long-term disability plan (or any successor
disability and/or survivorship plan adopted by the Company) in which Executive
participates, as in effect immediately prior to the relevant event (subject to
changes in coverage levels applicable to all employees generally covered by such
Plan).

        "Effective Date" has the meaning accorded such term in Section 1 hereof.

        "Employment Period" has the meaning accorded such term in Section 1
hereof.

        "Exchange Act" means the Securities Exchange Act of 1934, as amended.

        "Excise Tax" has the meaning accorded such term in Section 11 hereof.

        "Excluded Person" means (i) the Company; (ii) any of the Company's
Subsidiaries; (iii) any Holding Company; (iv) any employee benefit plan of the
Company, any of its Subsidiaries or a Holding Company; or (v) any Person
organized, appointed or established by the Company, any of its Subsidiaries or a
Holding Company or pursuant to the terms of any plan described in clause (iv).

        "Executive" has the meaning accorded such term in Section 1 hereof.

        "Golden Parachute Threshold" has the meaning accorded such term in
Section 11 hereof.

        "Good Reason" means, without the Executive's written consent:

        (i)    a material, adverse reduction in the nature or scope of the
Executive's office, position, duties, functions, responsibilities or authority
from those offices, positions, duties, functions, responsibilities or authority
he occupies and enjoys as of the Effective Date;

9

--------------------------------------------------------------------------------

        (ii)    a material reduction of the executive's Annual Base Salary,
incentive compensation opportunities or aggregate benefits unless such reduction
is part of a policy, program or arrangement applicable to other senior
executives;

        (iii)    a relocation of more than 35 miles of the Company's by
principal offices; provided such new location is farther from Executive's
residence than the prior location;

        (iv)    the failure of a successor to assume, whether by operation of
law or otherwise, the Company's obligations hereunder;

provided, however, that Good Reason shall not occur until the Executive shall
have given the Company written notice of any claimed Good Reason and the Company
shall have failed to cure the same during the 30 days following such notice.

        "Gross-Up Payment" has the meaning accorded such term in Section 11
hereof.

        "Holding Company" means an entity that becomes a holding company for the
Company or its businesses as a part of any reorganization, merger, consolidation
or other transaction, provided that the outstanding shares of common stock of
such entity and the combined voting power of the then outstanding voting
securities of such entity entitled to vote generally in the election of
directors is, immediately after such reorganization, merger, consolidation or
other transaction, beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Voting Stock outstanding immediately prior to such
reorganization, merger, consolidation or other transaction in substantially the
same proportions as their ownership, immediately prior to such reorganization,
merger, consolidation or other transaction, of such outstanding Voting Stock.

        "Initial Term" has the meaning accorded such term in Section 1 hereof.

        "Later Payment" shall have the meaning accorded such term in Section 11
hereof.

        "Long Term Incentive Amount" means an amount payable within 30 days
after the Date of Termination equal to Executive's target long-term incentive
opportunity for the incentive or performance period in which Executive's
employment terminates times a fraction, the numerator of which is the number of
days in such period ending on the Date of Termination, and the denominator of
which is the total number of days in such period.

        "Medical Plans" means the medical care plans (or any successor medical
plans adopted by the Company) in which Executive participates, as in effect
immediately prior to the relevant event (subject to changes in coverage levels
applicable to all employees generally covered by such Plans).

        "Notice of Termination" has the meaning accorded such term in Section 4
hereof.

        "Outplacement Services" means the services of a national executive
outplacement service firm, the aggregate cost to the Company of which shall not
exceed $50,000

        "Payment Period" means the 36 month period commencing on the Date of
Termination.

        "Pension Benefits" means benefits attributable to 3 years of additional
credit for both age and service under the Company's tax-qualified and
non-qualified pension plans; provided that if applicable provisions of the Code
prevent payments in respect of such credit under the Company's tax-qualified
pension plan, such payments shall be made under the Company's non-qualified
pension plan.

        "Person" means any individual, corporation, partnership, association,
trust or any other entity or organization.

        "Previous Contract" means the Employment Agreement between UtiliCorp
United, Inc. dated November 6, 1996 and amended September 11, 1998.

10

--------------------------------------------------------------------------------


        "Separation Event" means, other than during the 24-month period
following a Change in Control, (A) the involuntary termination of Executive's
employment by the Company other than (x) for Cause or (y) by reason of
Executive's death or Disability or (B) Executive's voluntary termination of
employment for Good Reason within 90 days after the occurrence of an event
constituting Good Reason.

        "Severance Benefits" means cash compensation equal to three (3) times
the sum of the amounts set forth in clauses (A) and (B) below:

        (A)    Executive's Base Salary as in effect immediately prior to a
Change Separation Event or Separation Event, as the case may be; and

        (B)    the Executive's target annual bonus opportunity for the calendar
year in which such Change Separation Event or Separation Event occurs, as the
case may be.

        "Stock Plan" has the meaning accorded such term in Section 5 hereof.

        "Total Payments" has the meaning accorded such term in Section 11
hereof.

        "Voting Stock" means the combined voting power of the securities of the
Company entitled to vote for members of the Board.

        13.    Miscellaneous.

        (a)    Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Missouri, without reference to its
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended, modified, repealed, waived, extended or discharged except by an
agreement in writing signed by the party against whom enforcement of such
amendment, modification, repeal, waiver, extension or discharge is sought. No
person, other than pursuant to a resolution of the Board or a committee thereof,
shall have authority on behalf of the Company to agree to amend, modify, repeal,
waive, extend or discharge any provision of this Agreement or anything in
reference thereto.

        (b)    Notices. All notices and other communications hereunder shall be
in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return-receipt requested, postage prepaid,
addressed, in either case, at the Company's headquarters or to such other
address as either party shall have furnished to the other in writing in
accordance herewith. Notices and communications shall be effective when actually
received by the addressee.

        (c)    Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

        (d)    Withholding. The Company may withhold from any amounts payable
under this Agreement such federal, state or local taxes as shall be required to
be withheld pursuant to any applicable law or regulation.

        (e)    No Waiver. The Executive's or the Company's failure to insist
upon strict compliance with any provision hereof or any other provision of this
Agreement or the failure to assert any right the Executive or the Company may
have hereunder, including, without limitation, the right of the Executive to
terminate employment for Good Reason pursuant to Section 4(d) of this Agreement,
or the right of the Company to terminate the Executive's employment for Cause
pursuant to Section 4(b) of this Agreement shall not be deemed to be a waiver of
such provision or right or any other provision or right of this Agreement.

        (f)    Equitable Remedies. Executive agrees that it would be impossible
or inadequate to measure and calculate the Company's damages from any breach of
the covenants set forth in

11

--------------------------------------------------------------------------------




Sections 8 and 9. Accordingly, Executive agrees that if he breaches or threatens
to breach any of such covenants, the Company will have available, in addition to
any other right or remedy available, the right to obtain an injunction from any
court of competent jurisdiction restraining such breach or threatened breach and
to specific performance of any such provision of this Agreement. Executive
further agrees that no bond or other security will be required in obtaining such
equitable relief, and hereby consents to the issuance of such injunction and to
the ordering of specific performance. Executive hereby acknowledges that any
breach of any of such covenants shall entitle the Company to cease (i) the
payment to him of any amounts otherwise required to be paid and (ii) the vesting
of any equity interest that Executive may have in the Company.

        (g)    Entire Agreement. This instrument contains the entire agreement
of the Executive, the Company or any predecessor or subsidiary thereof with
respect to the subject matter hereof, and may be modified only by a writing
signed by the parties hereto. Except to the extent provided by Section 6, all
promises, representations, understandings, arrangements and prior agreements
including, without limitation, the Previous Contracts between the Executive and
the Company, are merged herein and superseded hereby.

        IN WITNESS WHEREOF, the Executive and, pursuant to due authorization
from its Board of Directors, the Company have caused this Agreement to be
executed as of the day and year first above written.

    AQUILA, INC.
 
 
By:
        /s/  HERMAN CAIN      

--------------------------------------------------------------------------------

Name: Herman Cain
Title: Chairman of Compensation Committee
 
 
 
      /s/  RICHARD C. GREEN, JR.      

--------------------------------------------------------------------------------

Richard C. Green, Jr.

12

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1

